1
2
3                                                           JS-6
4
5
                          UNITED STATES DISTRICT COURT
6
                        CENTRAL DISTRICT OF CALIFORNIA
7
8    SECURE CAM, LLC,
                                              CASE: 8:18-cv-02132-AG (DFMx)
9                 Plaintiff,
                                              ORDER ON JOINT
10         vs.                                STIPULATION OF
                                              VOLUNTARY DISMISSAL
11   STARDOT TECHNOLOGIES, INC.,
12                Defendant.
13
14
15
16         THIS CAUSE having come before the court on the Joint Stipulation of
17   Dismissal filed by Plaintiff, SECURE CAM, LLC, with the court having
18   considered the parties’ stipulation, hereby GRANTS the stipulation. Plaintiff’s
19   claims are dismissed with prejudice, Defendant’s claims are dismissed without
20   prejudice, and the parties shall bear their own attorneys’ fees and costs.
21
22   IT IS SO ORDERED.
23
24   DATED: February 11, 2019                _______________________________
                                             Honorable Andrew J. Guilford
25                                           United States District Judge
26
27
28
